Citation Nr: 0926421	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-17 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right foot 
callosities, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left foot 
callosities, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.

4.  Entitlement to an effective date prior to April 17, 2006, 
for the grant of service connection for pseudofollicultis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel

	
INTRODUCTION

The Veteran had active duty service from February 1980 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board in 
November 2007, when these issues remaining on appeal were 
remanded for additional development of the evidence.

The Veteran testified at a videoconference Board hearing in 
August 2007.  A transcript of the hearing is of record.

The Board also observes that the Veteran submitted 
correspondence in August 2008 raising a new claim of 
entitlement to increased ratings for warts and callosities on 
each hand.  The Board notes that the Board issued a final 
decision on a previous appeal for higher ratings in November 
2007, and the partial grant issued by the Board was given 
effect by a January 2008 RO rating decision.  As the January 
2008 RO rating decision was merely giving effect to a final 
decision issued by the Board, the Veteran's August 2008 
correspondence cannot be accepted as a notice of disagreement 
(the claims had already been appealed).  The August 2008 
correspondence is, rather, raising a new claim of entitlement 
to increased ratings.  The RO may already be processing this 
claim accordingly, but as the claims file is at the Board it 
does not currently contain any clear indication as to the 
status of this new claim at the RO.  Thus, this matter is 
hereby referred to the RO for any appropriate action.

The issue of entitlement to an effective date prior to April 
17, 2006, for the grant of service connection for 
pseudofollicultis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected callosities of the right 
foot are not productive of limited joint motion, deep tissue 
adherence, frequent loss of covering of skin, involvement of 
areas exceeding 12 square inches (77 sq. cm.), involvement of 
20 percent of the body or exposed areas, systemic 
involvement, a need for systemic therapy, nor are the 
callosities productive of more than 'moderate' other 
disability of the foot.

2.  The Veteran's service connected callosities of the left 
foot are not productive of limited joint motion, deep tissue 
adherence, frequent loss of covering of skin, involvement of 
areas exceeding 12 square inches (77 sq. cm.), involvement of 
20 percent of the body or exposed areas, systemic 
involvement, a need for systemic therapy, nor are the 
callosities productive of more than 'moderate' other 
disability of the foot.

3.  The Veteran's service-connected hemorrhoids are not 
productive of secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for callosities of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 5284, 7801-7806, 7819, 
and 7824 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for callosities of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 5284, 7801-7806, 7819, 
and 7824 (2008).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the Veteran's service-connected 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 and 
Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The RO sent VCAA letters to the 
Veteran in December 2003, April 2004, March 2006, and May 
2008.  These letters advised him of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, these letters advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the first two VCAA letters were sent to 
the appellant prior to the September 2004 RO rating decision 
on appeal.  All of the letters were sent to the Appellant 
prior to the most recent RO readjudication of this case in 
the October 2008 supplemental statement of the case.  The 
VCAA notice was therefore effectively timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2008 notice 
provided the information contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
directly explained how VA determines disability ratings and 
effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).
 
In this case there has been no compliance with Vazquez.  
However, after reviewing the claims file the Board finds no 
resulting prejudice to the Veteran.  It appears clear to the 
Board that a reasonable person under the facts of this case 
could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of the disabilities associated with foot callosities 
and hemorrhoids, and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the Veteran has been represented in the claims process 
by Disabled American Veterans, which organization represents 
numerous Veterans.  Moreover, specific schedular criteria 
were provided to him in the May 2005 statement of the case 
and February 2006 supplemental statement of the case.  The 
Board finds that the Veteran has had actual knowledge of the 
elements outlined in Vazquez.  In this regard the Board 
observes that various statements and the August 2007 hearing 
testimony offered by the Veteran includes assertions as to 
the impact of the disabilities at issue on his quality of 
life.  Under the circumstances, no useful purpose would be 
served by remanding to the RO to furnish notice as to 
elements of his claim which the Veteran has already 
effectively been made aware of.  Such action would not 
benefit the Veteran.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations focused upon 
the claims on appeal, and VA examination reports from August 
2004 and October 2008 are of record.

The Board acknowledges that the November 2007 Board remand in 
this case directed some attention to clarification of the 
severity of the Veteran's foot disability in light of a 
potentially pending foot surgery suggested in the record at 
that time.  The October 2008 VA fee-basis examination report 
does not discuss a foot surgery as such, but this is now 
explained by a January 2009 letter from the Veteran's VA 
doctor which expressly indicates that the Veteran has 
declined elective surgical intervention and is being treated 
conservatively at this time.  The October 2008 VA fee-basis 
examination report contains sufficient detailed information 
regarding inspection of the disability of each foot to permit 
an informed determination of the current severity of 
disability based upon recent specific clinical findings.  In 
light of this, as further discussed below, the examination 
report is adequate to support final appellate review and the 
Board sees no purpose that would be served by further delay 
to have the Veteran report for yet another examination to 
generate another medical report in this case.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
appeal, and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Callosities of the Feet

The Veteran claims that higher disability ratings are 
warranted based upon the severity of his service-connected 
callosities of the feet.

The manifestations of the Veteran's skin disease, featuring 
calluses of the hands and feet, were previously all rated 
together as 10 percent disabling under Diagnostic Code 7819-
7806 for benign skin neoplasms analogous to dermatitis or 
eczema.  In the September 2004 rating action, the RO assigned 
a new set of ratings to compensate for the various sites and 
manifestation of the Veteran's skin disease.  Separate 10 
percent ratings, effective from November 2003, were assigned 
for each of the Veteran's feet under Diagnostic Code 7899-
5284; these ratings contemplate skin disease of each foot 
manifesting in symptoms most prominently analogous to a foot 
injury.

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284. 38 C.F.R. § 4.71a.  The Board notes, however, 
that the Veteran is not service connected for any foot 
disability other than as involves the skin.  The disability 
rating assigned currently for each foot reflects a 
partitioning of service connection, for rating purposes only, 
for a skin disability of the hands and feet which has never 
contemplated any other manner of mechanical or internal foot 
disability.

In turning to Diagnostic Codes related to the callosities of 
the feet, the Board notes that the disability is not 
specifically listed in the rating schedule; therefore, it is 
rated analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms, 
are closely related.  Under Diagnostic Code 7819, benign skin 
neoplasms are to be rated based on impairment of function.  
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 provide 
criteria for evaluation of disfigurement based on 
characteristics of such disfigurement, which include scars 
that are adherent, uneven, or exceed certain sizes, 
abnormalities of skin or soft tissue that extend over a large 
area, limitation of motion due to scarring, pain on 
examination of scars, or frequent loss of covering of skin 
over scars.  The Veteran's foot calluses in this case are not 
alleged to be associated with features of limited joint 
motion, deep tissue adherence, or frequent loss of covering 
of skin.  The Veteran's claim features his contentions 
regarding pain from the calluses causing functional 
limitation in his use of his feet.  No rating in excess of 10 
percent is available for a scar (including a painful scar) 
under the Diagnostic Codes cited above unless such scarring 
is deep or causes limitation of motion and such scarring 
involves areas exceeding 12 square inches (77 sq. cm.).  
Diagnostic Code 7801.  Such involvement or size of calluses 
is not alleged in this case and is not otherwise suggested by 
any evidence.

As mentioned above, the Veteran's skin disability of the feet 
was previously evaluated by the RO under the criteria of 
Diagnostic Code 7806.  Under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a 10 percent rating is warranted where at least 5 
percent but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during a twelve 
month period.  A 30 percent rating is warranted where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Board also notes that under Diagnostic Code 7824, 
pertaining to diseases of keratinization (including 
icthyoses, Darier's disease, and palmoplantar keratoderma), a 
noncompensable (0 percent) rating is warranted when no more 
than topical therapy is required during the past 12-month 
period.  A 10 percent rating is warranted when there is 
localized or episodic cutaneous involvement; and, when 
intermittent systemic medication, such as immunosuppressive 
retinoids, is required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted when there is either generalized cutaneous 
involvement or systemic manifestations; and, when 
intermittent systemic medication, such as immunosuppressive 
retinoids, is required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is warranted when there is generalized 
cutaneous involvement or systemic manifestations; and, when 
constant or near-constant systemic medication, such as 
immunosuppressive retinoids, is required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7824.

The Veteran does not allege that the calluses on appeal cover 
20 percent of his entire body or 20 percent of exposed areas, 
nor does the Veteran allege that there is systemic 
involvement or that he is taking systemic therapy such as 
corticosteroids or immunosuppressive drugs for his calluses.  
The evidence in this case consistently weighs against finding 
any such criteria for a higher disability rating are met 
under Diagnostic Codes 7806 or 7824.  Therefore, the Board 
turns its attention to evaluation of the rating criteria most 
appropriately applicable to the Veteran's actual contentions 
in this case.

Diagnostic Code 5284 provides criteria for evaluation of foot 
injuries based on the level of injury, such as moderate, 
moderately severe, or severe.  The Veteran currently has a 
separate 10 percent rating for each of his feet based upon 
this service connected disability under Diagnostic Code 5284, 
which provides criteria for rating other foot injuries not 
contemplated by alternative rating criteria for foot 
disabilities.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The Board finds that the medical findings on examination are 
quite detailed and clear and simply do not show the degree of 
involvement to warrant any disability rating in excess of the 
separate 10 percent disability ratings currently assigned for 
the shown moderate disability each foot.

An October 2008 fee-basis VA examination report shows for the 
left foot "a callus on the plantar lateral side of the first 
metatarsal, two over the fifth metatarsal head and fifth 
toe...."  For the right foot, the report shows "one over the 
plantar surface of the right great toe, the fifth toe and the 
lateral side of the right heel."  The report shows "[t]here 
was no inflammation, but the calluses were tender to 
palpation.  They were quite thick measuring at least 2 mm in 
thickness."  The report also noted that "[t]here were 
calluses on the medial side of each of his second toes, but 
they were asymptomatic."  Diagnostic impression was 
"[b]ilateral foot calluses as noted above without evidence 
of abnormalities by x-ray of his feet.  The calluses remain 
symptomatic, relived with trimming."

The October 2008 VA fee-basis VA examination report finds no 
other pertinent disability of the feet other than "a spur 
from the distal dorsal talus which would not be the cause of 
his calluses."  In the Board's view, the October 2008 fee-
basis VA examination report presents clinical findings and 
impressions that clearly demonstrate the service-connected 
foot pathology to be no more than moderate in nature, and the 
findings cannot be reasonably understood to show moderately 
severe foot disability.  The Board finds that thick calluses 
that are tender to palpation but which are relieved with 
trimming and are not associated with any other clinically 
detectable abnormality of the foot are consistent with the 
moderate level of disability contemplated by the separate 10 
percent ratings assigned for each foot; this disability 
picture is not reasonably viewed as more nearly meeting the 
'moderately severe' level contemplated by a higher disability 
rating for each foot.  The calluses of the feet were not 
characterized as somehow involving 20 percent of the 
Veteran's body or exposed areas, and the report indicates no 
systemic involvement nor systemic therapy.

The October 2008 VA fee-basis examination report is highly 
probative in this case as it contains specific recent 
clinical findings, competently ascertained by a trained 
medical professional, regarding the specific features of the 
service-connected disability of each foot.  This report 
provides sufficient information to apply the area and 
severity of the involvement of the disability of each foot to 
the applicable rating criteria, and weighs against finding 
that any criteria for an increased rating is met.  The 
October 2008 VA examination report weighs significantly 
against the claim.

The Board also observes that although the Veteran had 
previously notified VA of a potentially pertinent proposal 
for foot surgery, the Veteran has since submitted a medical 
statement from a VA doctor showing that such surgery is not 
required at this time and that the Veteran has declined to 
elect such treatment.  This January 2009 statement from a VA 
doctor explains that "surgical options ... are currently 
unappealing to [the Veteran]" and "[w]e will continue to 
see him in our clinic twice yearly for conservative care...."  
Thus, although the Board has considered the prior suggestions 
of record concerning the potential need for a foot surgery in 
evaluating the severity of the service-connected foot 
disability, the evidence is now more clear and indicates no 
feature of the service-connected pathology which requires 
surgical intervention in a manner which would demonstrate 
disability meeting the criteria for higher disability ratings 
in this case.

An August 2004 VA examination report showed "callus 
formation of the balls of his feet and of the first digit of 
the left lower extremity, also at the fifth digit of the 
lower extremity, as well as calluses of the plantar area."  
These were described as a "recurrent, chronic problem," and 
"dry," and it was noted that the Veteran treats them with 
"over the counter lotions to help soothe the skin."  The 
Veteran complained of "pain and discomfort upon standing on 
his feet for extended periods of time."  The Veteran 
reported that the calluses had been present "since basic 
training," and the Veteran had since "worked as a mailman 
for fifteen years and is currently a minister."  Physical 
examination revealed "dry, scaling, itching areas of 
bilateral feet ..." with "minimal scarring and disfiguring of 
his feet ... at present time."  The foot calluses were not 
characterized as somehow involving 20 percent of the 
Veteran's body or exposed areas, and the report indicates no 
systemic involvement nor systemic therapy.

The August 2004 VA examination report is also probative in 
this case as it contains specific clinical findings, 
competently ascertained by a trained medical professional, 
regarding the specific features of the service-connected 
disability of each foot.  This report provides sufficient 
information to reasonably apply the area and severity of the 
involvement of the disability of each foot to the applicable 
rating criteria, and weighs against finding that any criteria 
for an increased rating was met at that time.  The August 
2004 VA examination report weighs significantly against the 
claim.

VA outpatient treatment reports show treatment and 
consultation regarding foot complaints during the period on 
appeal, but do not show greater disability than is documented 
in the most recent evidence discussed above.  The records 
show that the Veteran's treatment has involved trimming, 
custom shoes, and cushioning.   A March 2005 VA report shows 
that the foot "[s]kin was intact and supple.  Toenails 1-5 
b/l  are within normal limits."  Furthermore, the report 
shows "[n]o open lesions, no subcutaneous nodules, no skin 
rash noted."  Also, "[m]ild dryness noted heels b/l.  
Hyperkeratotic lesions noted medial IPJ of hallux b/l, 
lateral sub 5th b/l, dorsal-proximal 5th left."  Although 
this report again shows "[p]ain upon palpation of dorsal 
proximal 5th left," it contains no clinical findings raising 
the service-connected disability picture beyond the 
'moderate' level contemplated by the currently assigned 
disability ratings.

The Board observes that the March 2005 report, among others, 
indicates that the Veteran also suffers from "pes planus" 
and "equinus" as separate diagnoses from the service-
connected diagnosis "[c]alluses."  This report lays out the 
non-callus foot pathologies as distinct diagnoses, which is 
consistent with the entirety of the evidence of record 
showing that the service-connected pathology in this case is 
manifested by calluses and not muscular or otherwise internal 
foot disorders.  No evidence of record indicates the 
contrary, and the Board observes that the service connected 
foot disabilities in this case stem from a partitioning (for 
rating purposes) of a recognition of service connection for a 
strictly skin pathology of the hands and feet, which has 
never been otherwise linked to any service connected 
mechanical foot pathology.

An August 2007 VA treatment report also lists distinct foot 
diagnoses of "Calluses," "Pes planus, flexible," 
"Equinus," and "Taylor's bunion b/l."  The treating 
physician debrided the hyperkeratotic lesions and applied 
lacticare lotion to feet.  Much of the Veteran's complaint of 
pain was attributed to a "painful tailor's bunion at the 5th 
metatarsal of the left foot, for which surgical intervention 
was discussed (subsequent evidence as recent as January 2009 
indicates the Veteran has declined such elective surgery).  
The Board notes that service connection is not in effect for 
the bunion.  The Board acknowledges that the August 2007 
report describes the Veteran's account of worsening symptoms 
and of "sever[e] pain at times ... 10/10 when acting up" and 
that the Veteran compensates for the pain by "duck 
walking."  However, the same report also shows effectiveness 
from treatment, as the Veteran "says that the orthotics the 
he has work well to decrease the pain."  The Veteran had the 
callosities trimmed during this treatment, and other evidence 
discussed above shows that such trimming has been effective 
in relieving symptoms.  In the Board's view, the August 2007 
VA report further supports the fact that the Veteran suffers 
moderate disability of the foot featuring painful flare-ups 
and complicated by other non-service-connected foot 
disabilities with relief from treatment including orthotics 
and from trimming of the callosities.  The evidence does not 
demonstrate a greater than moderate level of foot disability 
attributable to the service-connected callosities.

The Board also acknowledges the various lay statements 
submitted in support of the Veteran's claim, which all tend 
to corroborate the Veteran's contention that disability of 
each foot has caused significant pain and discomfort 
disrupting aspects of his life.  The Board acknowledges these 
difficulties and sympathizes with the Veteran in this regard.  
However, the Board must note that the 10 percent rating 
currently assigned for each foot contemplates a moderate 
level of disability consistent with the symptoms evidenced in 
this case.  The lay evidence in this case indicates that the 
Veteran gets little or no relief from any treatments, but the 
Board must note that the medical evidence indicates that 
pertinent treatments have had some notable effect in 
providing relief from symptoms.  The lay evidence in this 
case also does not clearly distinguish between difficulties 
associated with the service-connected callosities versus 
difficulties associated with other foot disabilities for 
which service connection is not in effect.  Even considering 
the lay statements, the preponderance of the evidence is 
against finding a greater than moderate level of foot 
disability caused by the Veteran's service connected 
callosities.

Hemorrhoids

The Veteran claims that a higher disability rating is 
warranted based upon the severity of his service-connected 
hemorrhoids.

The Veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of Diagnostic Code 7336.  
Under this regulatory provision, a rating of 10 percent is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A rating of 20 percent is warranted 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

An October 2008 VA fee-basis examination report shows that 
"[a]nal inspection showed no evidence of fissures, fistula 
or external hemorrhoids.  Digital examination was within 
normal limits with no palpable masses."  The report shows 
that "[a]noscopy showed grade 1 internal hemorrhoids."  The 
examiner offered a pertinent medical impression of: "Grade 1 
internal hemorrhoids without evidence of anemia, or prolapse, 
but with subjective symptoms of bleeding, pain and itching."  

Even accepting the Veteran's statements describing occasions 
of bleeding, the findings of the October 2008 VA fee-basis 
examination report weigh significantly against finding that 
the criteria for a rating in excess of 10 percent are met in 
this case.  The clinical evidence clearly shows that there is 
no indication of anemia or fissures upon competent medical 
inspection.

The October 2008 VA fee-basis examination report is highly 
probative in this case as it contains specific recent 
clinical findings, competently ascertained by a trained 
medical professional, regarding specific details (such as the 
absence of anemia and fissures) that are at the core of the 
applicable rating criteria for a higher rating in this case, 
and weighs against finding that any criteria for an increased 
rating is met.  The October 2008 VA examination report weighs 
significantly against the claim.

An August 2004 VA examination report shows "no tortuous 
external hemorrhoids at this time."  A history of internal 
hemorrhoids was acknowledged, but the report shows that 
"[a]t the present, none are active."  Examination revealed 
"no fecal leakage and no fissures" as well as "no signs of 
anemia...."  The report also shows that examination revealed 
"no evidence of rectal bleeding."  The August 2004 VA 
examination report does not indicate that any fissures were 
diagnosed upon inspection.

The August 2004 VA examination report is also probative in 
this case as it contains specific clinical findings, 
competently ascertained by a trained medical professional, 
regarding specific details (such as the absence of anemia) at 
the core of the applicable rating criteria for a higher 
rating in this case, and weighs against finding that any 
criteria for an increased rating is met.  The October 2008 VA 
examination report weighs significantly against the claim.

The Board also notes that the Veteran's VA outpatient 
treatment records over the course of the appeal period 
document significant complaints of hemorrhoid symptoms.  The 
Board notes that the Veteran underwent hemorrhoid banding in 
August 2005.  However, none of the several VA treatment 
reports concerning the medical care and evaluation of the 
Veteran's hemorrhoids substantially supports the claim that 
the criteria for a rating in excess of 10 percent are met.  
None of the evidence shows secondary anemia or fissures 
associated with the pathology.  Thus, although the reports 
document complaints of significant discomfort and difficulty 
associated with the hemorrhoids, they weigh against finding 
that the criteria for a 20 percent disability rating are 
warranted.

The Board also acknowledges the various lay statements 
submitted in support of the Veteran's claim, which all tend 
to corroborate the Veteran's contention that his hemorrhoids 
have caused significant pain and discomfort disrupting 
aspects of his life.  The Board acknowledges these 
difficulties and sympathizes with the Veteran in this regard.  
However, the Board must note that the rating criteria for a 
rating in excess of 10 percent requires secondary anemia or 
fissures associated with the pathology, and none of the lay 
evidence (nor any other evidence) explicitly indicates that 
such criteria has been met in this case.  The currently 
assigned rating of 10 percent already contemplates 
significant disability from hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.

Conclusions

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his service-connected disabilities are 
more severe than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony, and the Board has also 
carefully considered the numerous lay statements submitted by 
third parties describing the Veteran's pain and difficulties 
in support of the Veteran's claims.  In this case, however, 
competent medical evidence offering detailed medical findings 
and specialized determinations pertinent to the rating 
criteria are the most probative evidence with regard to 
evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the pertinent disability symptoms does not demonstrate 
that the criteria for any higher disability rating are met in 
this case.  The preponderance of the most probative evidence 
weighs against assignment of any further increased ratings.

The Board has reviewed the entirety of the pertinent evidence 
of record, including the Veteran's contentions and his 
medical records.  None of the evidence of record probatively 
contradicts the findings in the probative evidence discussed 
above in a manner indicating that the criteria for a higher 
disability rating is met in this case.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt doctrine does not apply and the claims must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.




ORDER

A rating in excess of 10 percent is not warranted for right 
foot callosities.  To this extent, the appeal is denied.

A rating in excess of 10 percent is not warranted for left 
foot callosities.  To this extent, the appeal is denied.

A rating in excess of 10 percent is not warranted for 
hemorrhoids.  To this extent, the appeal is denied.


REMAND

During the course of this appeal, a February 2007 RO rating 
decision granted entitlement to service connection for 
pseudofollicultis barbae with an effective date of April 17, 
2006.  The Board is of the opinion that the Veteran's 
February 2007 statement expresses disagreement and a desire 
for appellate review regarding the assigned effective date.  
The February 2007 statement refers to his claim involving the 
skin on his face and expresses "[t]he compensation date 
should be from August 2005...."  The Board believes that it is 
most reasonable to construe the February 2007 statement as 
expressing disagreement and a desire for appellate review of 
the determination of the effective date assigned for service 
connection for his pseudofolliculitis barbae.  38 C.F.R. 
§ 20.201.  Therefore, the Board finds that the Veteran has 
filed a timely notice of disagreement.

However, no statement of the case has addressed this issue.  
The United States Court of Appeals for Veterans Claims 
(Court) has now made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to an effective date prior to April 17, 
2006, for the grant of service connection for 
pseudofollicultis barbae.  38 C.F.R. § 19.26.  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to 
an effective date prior to April 17, 2006, 
for the grant of service connection for 
pseudofollicultis barbae, the RO should 
take appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the February 
2007 notice of disagreement, including 
issuance of an appropriate statement of 
the case, so the Veteran may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


